EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Brody on 8/5/2022.

The application has been amended as follows: 

18. (Currently Amended) An electrochemical process for the production of pressurized gaseous hydrogen, characterized in that it consists essentially of implementing, in a decoupled manner, at least one step El of electrolysis of an electrolyte, this electrolysis step El producing gaseous oxygen in a chamber El, and at least one step C[Symbol font/0xB0] of electrochemical conversion of H+ ions into gaseous hydrogen in a chamber C[Symbol font/0xB0] which is identical to or different from chamber El and which contains a liquid phase L and a gas phase G not dissolved in this liquid phase; 
wherein: 
[Symbol font/0xAE] when chamber El and C[Symbol font/0xB0] are identical, decoupled steps El and C[Symbol font/0xB0] are performed in a chamber ElC[Symbol font/0xB0];
[Symbol font/0xAE] the chamber C[Symbol font/0xB0] and/or ElC[Symbol font/0xB0] comprises at least one electrode;
[Symbol font/0xAE] the electrolysis step El involves at least one cathode on which at least one ionic species is electrochemically reduced; 
[Symbol font/0xAE] the gaseous hydrogen produced in the conversion step C[Symbol font/0xB0] is partly present in the gaseous headspace of chamber C[Symbol font/0xB0], 
[Symbol font/0xAE] the electrolyte comprises at least one redox pair (A/B) forming at least one intermediate vector enabling the decoupling of steps El & C[Symbol font/0xB0], 
8acidic electrolyte: 

    PNG
    media_image1.png
    54
    343
    media_image1.png
    Greyscale
 
basic electrolyte:  

    PNG
    media_image2.png
    55
    342
    media_image2.png
    Greyscale
 
[Symbol font/0xAE] the interface between the undissolved gas phase G and the liquid phase L - hereinafter referred to as the G/L interface - is increased at least during step C[Symbol font/0xB0], so as to accelerate the diffusion, from the liquid phase to the gas phase, of the dissolved hydrogen able to supersaturate the electrolyte; 
[Symbol font/0xAE] and the pressurized gaseous hydrogen is collected in a storage tank.

Cancel claims 11-17.
In claim 25, replace “;” with --,--.
In claim 23 line 5, replace “H+” with --H+--.
In claims 23 lines 8 and 9, replace “Eth” with --Eth--.
In claim 32, line 5, replace “H+” with --H+--.
In claim 32 line 6, replace “Eth” with --Eth--.
In claim 32 line 8, replace “Eth” with --Eth--.
In claim 41 line 5 replace “H+” with --H+--.
In claim 41 line 8, replace “Eth” with --Eth--.
In claim 41 line 9, replace “Eth” with --Eth--.
In claim 42 line 2, replace “Ell” with --El--.
In claim 42 line 5 replace “H+” with --H+--.
In claim 42 line 6 replace “Eth” with --Eth--.
In claim 42 line 8 replace “Eth” with --Eth--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In claim 18, the language that the electrolyte within the chamber C[Symbol font/0xB0] is supersaturated with hydrogen gas after the step C[Symbol font/0xB0] along with the rest of the process steps including the use of at least one redox pair overcomes the closest prior art of record.
The closest art does not disclose the redox pair with supersaturation of the electrolyte. The closest art is that of US 2014/0318979 of Cronin as well as US 2012/0121998 of Bienvenu. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759